            Case 1:20-cv-11283-ADB Document 16 Filed 07/08/20 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS



PRESIDENT AND FELLOWS OF
HARVARD COLLEGE; and
MASSACHUSETTS INSTITUTE OF
TECHNOLOGY,

                Plaintiffs,

       v.
                                                      Civil Action No. 1:20-cv-11283
UNITED STATES DEPARTMENT OF
HOMELAND SECURITY; U.S.
IMMIGRATION AND CUSTOMS
ENFORCEMENT; CHAD F. WOLF, in his
official capacity as Acting Secretary of the
United States Department of Homeland
Security; and MATTHEW ALBENCE, in his
official capacity as Acting Director of U.S.
Immigration and Customs Enforcement,

                Defendants.



                                 NOTICE OF APPEARANCE

       Pursuant to Local Rule 83.5.2(a), notice is hereby given of my appearance as counsel for

Plaintiffs in the above-captioned action.


Dated: July 8, 2020                              Respectfully submitted,

                                                 /s/ Mark C. Fleming
                                                 Mark C. Fleming (BBO #639358)
                                                 WILMER CUTLER PICKERING
                                                        HALE AND DORR LLP
                                                 60 State Street
                                                 Boston, MA 02109
                                                 (617) 526-6000 (t)
                                                 (617) 526-5000 (f)
                                                 mark.fleming@wilmerhale.com
